
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.19



Change-in-Control Severance Agreement


between

Edwards Lifesciences Corporation

and

                , 20      

--------------------------------------------------------------------------------






Contents


Article 1. Definitions

    1  

Article 2. Severance Benefits

   
3  

Article 3. Form and Timing of Severance Benefits

   
5  

Article 4. Benefit Limit

   
6  

Article 5. The Company's Payment Obligation

   
7  

Article 6. Term of Agreement

   
7  

Article 7. Legal Remedies

   
7  

Article 8. Successors

   
8  

Article 9. Miscellaneous

   
8  

--------------------------------------------------------------------------------






Change-in-Control Severance Agreement
Edwards Lifesciences Corporation


        THIS CHANGE-IN-CONTROL SEVERANCE AGREEMENT (the "Agreement") is made
effective as of the      day of                         , 20      (hereinafter
referred to as the "Effective Date"), by and between Edwards Lifesciences
Corporation (the "Company"), a Delaware corporation,
and                        (the "Executive").

        WHEREAS, the Executive is currently employed by the Company in a key
management capacity; and

        WHEREAS, the Executive possesses considerable experience and knowledge
of the business and affairs of the Company concerning its policies, methods,
personnel, and operations; and

        WHEREAS, the Company is desirous of assuring insofar as possible, that
it will continue to have the benefit of the Executive's services; and the
Executive is desirous of having such assurances; and

        WHEREAS, the Company recognizes that circumstances may arise in which a
Change in Control of the Company occurs, through acquisition or otherwise,
thereby causing uncertainty of employment without regard to the Executive's
competence or past contributions. Such uncertainty may result in the loss of the
valuable services of the Executive to the detriment of the Company and its
shareholders; and

        WHEREAS, both the Company and the Executive are desirous that any
proposal for a Change in Control will be considered by the Executive objectively
and with reference only to the business interests of the Company and its
shareholders; and

        WHEREAS, the Executive will be in a better position to consider the
Company's best interests if the Executive is afforded reasonable security, as
provided in this Agreement, against altered conditions of employment which could
result from any such Change in Control.

        NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements of the parties set forth in this Agreement, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

Article 1. Definitions

        Wherever used in this Agreement, the following terms shall have the
meanings set forth below and, when the meaning is intended, the initial letter
of the word is capitalized:

        1.1   "Agreement" means this Change-in-Control Severance Agreement.

        1.2   "Base Salary" means, at any time, the then-regular annual rate of
pay which the Executive is receiving as annual salary, excluding amounts:
(i) received under short- or long-term incentive or other bonus plans,
regardless of whether or not the amounts are deferred or (ii) designated by the
Company as payment toward reimbursement of expenses.

        1.3   "Board" means the Board of Directors of the Company.

        1.4   "Cause" shall be determined solely by the Board in the exercise of
good faith and reasonable judgment, and shall mean the occurrence of any one or
more of the following:

(i)A continuing material breach by the Executive of the duties and
responsibilities of the Executive, which duties shall not differ in any material
respect from the duties and responsibilities of the Executive during the 90-day
period immediately prior to a Change in Control (other than as a result of
incapacity due to a physical or mental condition or illness), which breach is
demonstrably willful and deliberate on the Executive's part, is committed in

1

--------------------------------------------------------------------------------



bad faith and without a reasonable belief that such a breach is in the best
interests of the Company, and is not remedied in a reasonable period of time
after receipt of written demand for substantial performance is delivered to the
Executive by the Board that specifically identifies the manner in which the
Board believes the Executive has breached such duties and responsibilities; or

(ii)The Executive's willfully engaging in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise; or

(iii)The Executive's conviction of a felony.

        However, no act or failure to act on the Executive's part shall be
deemed "willful" unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the action or omission was in the
best interest of the Company.

        1.5   "Change in Control" of the Company shall mean the occurrence of
any one of the following events:

(a)Any "Person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (as amended) (other than the Company, any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
and any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or such proportionately owned corporation), is or becomes
the "beneficial owner" (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934, as amended), directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company's then outstanding securities; or

(b)During any period of not more than twenty-four (24) months, individuals who
at the beginning of such period constitute the Board of Directors of the
Company, and any new director (other than a director designated by a Person who
has entered into an agreement with the Company to effect a transaction described
in Sections 1.5(a), 1.5(c), or 1.5(d) of this Section 1.5) whose election by the
Board or nomination for election by the Company's stockholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof; or

(c)The consummation of a merger or consolidation of the Company with any other
entity, other than: (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than sixty percent (60%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires more than thirty
percent (30%) of the combined voting power of the Company's then outstanding
securities; or

(d)The Company's stockholders approve a plan of complete liquidation or
dissolution of the Company, or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets (or any transaction
having a similar effect).

        1.6   "Code" means the Internal Revenue Code of 1986, as amended.

        1.7   "Company" means Edwards Lifesciences Corporation, a Delaware
corporation (including any and all subsidiaries), or any successor thereto as
provided in Article 8 herein.

2

--------------------------------------------------------------------------------



        1.8   "Disability" shall have the meaning ascribed to such term in the
Executive's governing long-term disability plan as of the Effective Date.

        1.9   "Effective Date" means the date specified in the opening sentence
of this Agreement.

        1.10 "Effective Date of Termination" means the date on which a
Qualifying Termination occurs, as provided in Section 2.2 herein, which triggers
the payment of Severance Benefits hereunder.

        1.11 "Good Reason" means, without the Executive's express written
consent, the occurrence after a Change in Control of the Company of any one or
more of the following:

(i)A material diminution in the Executive's authorities, duties or
responsibilities;

(ii)The Company's requiring the Executive to be based at a location materially
different from the location of the Executive's principal job location or office
(for this purpose a location in excess of fifty (50) miles shall be deemed to be
material); except for required travel on the Company's business to an extent
substantially consistent with the Executive's then present business travel
obligations;

(iii)A material reduction by the Company of the Executive's base compensation;
and

(iv)A material breach by the Company of any of the material provisions of this
Agreement,

provided and only if the following requirements are satisfied: (i) the Executive
shall give the Company the Notice of Termination pursuant to Section 2.7 herein
within thirty (30) days following the event giving rise to Good Reason, (ii) the
Company shall fail to remedy the action or inaction on which Good Reason is
based within thirty (30) days after receiving the Notice of Termination, and
(iii) the Executive resigns from his or her employment within thirty (30) days
following the expiration of such thirty (30)-day cure period.

        The Executive's right to terminate employment for Good Reason shall not
be affected by the Executive's incapacity due to physical or mental illness. The
Executive's continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason herein.

        1.12 "Qualifying Termination" means any of the events described in
Section 2.2 herein, the occurrence of which triggers the payment of Severance
Benefits hereunder.

        1.13 "Separation from Service" means the Executive's separation from
service as determined in accordance with Code Section 409A and the applicable
standards of the Treasury Regulations issued thereunder.

        1.14 "Severance Benefits" means the payment of severance compensation as
provided in Section 2.3 herein.

Article 2. Severance Benefits

        2.1    Right to Severance Benefits.    The Executive shall be entitled
to receive from the Company Severance Benefits as described in Section 2.3
herein, if there has been a Change in Control of the Company and if, within
twenty-four (24) calendar months thereafter, the Executive's employment with the
Company shall end for any reason specified in Section 2.2 herein as being a
Qualifying Termination; provided, however that the Executive's entitlement to
Severance Benefits (other than under Section 2.3(a)) shall be conditioned upon
satisfaction of each of the following: (i) the Executive executes and delivers
to the Company a general release in the form prepared by the Company ("Release")
within twenty-one (21) days (or forty-five (45) days if such longer period is
required under applicable law) and (ii) the Release becomes effective and
enforceable in accordance with applicable law after the expiration of any
revocation period.

3

--------------------------------------------------------------------------------



        The Executive shall not be entitled to receive Severance Benefits if he
is terminated for Cause, or if his employment with the Company ends due to
death, Disability, voluntary normal retirement (as defined under the then
established rules of the Company's tax-qualified retirement plan), or due to a
voluntary termination of employment for a reason other than that specified in
Section 2.2(b) herein.

        2.2    Qualifying Termination.    The occurrence of either of the
following events within twenty-four (24) calendar months after a Change in
Control of the Company shall trigger the payment of Severance Benefits to the
Executive under this Agreement:

(a)The Company's involuntary termination of the Executive's employment without
Cause; or

(b)The Executive's voluntary employment termination for Good Reason.

        For purposes of this Agreement, a Qualifying Termination shall not
include a termination of employment by reason of death, Disability, or voluntary
normal retirement (as such term is defined under the then established rules of
the Company's tax-qualified retirement plan), the Executive's voluntary
termination for a reason other than that specified in Section 2.2(b) herein, or
the Company's involuntary termination for Cause.

        2.3    Description of Severance Benefits.    In the event that the
Executive becomes entitled to receive Severance Benefits, as provided in
Sections 2.1 and 2.2 herein, the Company shall pay to the Executive and provide
him with total Severance Benefits equal to all of the following:

(a)A lump-sum amount equal to the Executive's unpaid Base Salary, accrued
vacation pay, unreimbursed business expenses, and all other items earned by and
owed to the Executive through and including the Effective Date of Termination.

(b)A lump-sum amount equal to the product obtained by multiplying (i) [not more
than 100%] of the Executive's annual target bonus amount, established under the
annual bonus plan in which the Executive is then participating for the bonus
plan year in which the Executive's Effective Date of Termination occurs,
multiplied by (ii) a fraction, the numerator of which is the number of full
completed months in the bonus plan year through the Effective Date of
Termination, and the denominator of which is twelve (12). This payment will be
in lieu of any other payment to be made to the Executive under the annual bonus
plan in which the Executive is then participating for that plan year.

(c)A lump-sum amount equal to two (2) multiplied by the higher of the
Executive's annual rate of Base Salary in effect upon the Effective Date of
Termination, or the Executive's highest annual rate of Base Salary in effect
during the twelve (12) months preceding the date of the Change in Control.

(d)A lump-sum amount equal to the higher of (i) [not more than two (2)]
multiplied by the Executive's annual target bonus established under the annual
bonus plan in which the Executive is then participating for the bonus plan year
in which the Executive's Effective Date of Termination occurs, or (ii) two
(2) multiplied by the actual annual bonus payment made to the Executive under
the annual bonus plan in which the Executive participated in the year preceding
the year in which the Effective Date of Termination occurs.

(e)All long-term incentive awards shall be subject to the treatment provided
under the Company's Long-Term Stock Incentive Compensation Program (as amended,
or any successor plans thereto) and/or the applicable award agreements
thereunder.

(f)A lump-sum amount equal to the cost of medical and dental insurance coverage
at the same coverage level as in effect as of the Executive's Effective Date of
Termination for a period of thirty-six (36) months following the Executive's
Effective Date of Termination, based on the

4

--------------------------------------------------------------------------------



monthly COBRA cost of such coverage under the Company's medical and dental plans
pursuant to Section 4980B of the Code on the Executive's Effective Date of
Termination.

(g)The Executive shall be entitled, at the expense of the Company and through a
provider selected by the Company, to receive outplacement services the scope of
which shall be reasonable and consistent with the industry practice for
similarly situated executives.

        2.4    Termination due to Disability.    Following a Change in Control,
if the Executive's employment is terminated with the Company due to Disability,
the Executive's benefits shall be determined in accordance with the Company's
retirement, insurance, and other applicable plans and programs then in effect.

        2.5    Termination due to Retirement or Death.    Following a Change in
Control, if the Executive's employment with the Company is terminated by reason
of his voluntary normal retirement (as defined under the then established rules
of the Company's tax-qualified retirement plan), or death, the Executive's
benefits shall be determined in accordance with the Company's retirement,
survivor's benefits, insurance, and other applicable programs then in effect.

        2.6    Termination for Cause or by the Executive Other Than for Good
Reason.    Following a Change in Control, if the Executive's employment is
terminated either: (i) by the Company for Cause; or (ii) voluntarily by the
Executive for a reason other than that specified in Section 2.2(b) herein, the
Company shall pay the Executive his unpaid Base Salary, accrued vacation, and
other items earned by and owed to the Executive through the Effective Date of
Termination, plus all other amounts to which the Executive is entitled under any
compensation plans of the Company at the time such payments are due, and the
Company shall have no further obligations to the Executive under this Agreement.

        2.7    Notice of Termination.    Any termination of the Executive's
employment by the Company for Cause or by the Executive for Good Reason shall be
communicated by Notice of Termination to the other party. For purposes of this
Agreement, a "Notice of Termination" shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provision so indicated.

Article 3. Form and Timing of Severance Benefits

        3.1    Form and Timing of Severance Benefits.    The Severance Benefits
described in Sections 2.3(b), 2.3(c), 2.3(d) and 2.3(f) herein shall be paid in
cash to the Executive in a single lump sum on the first business day within the
sixty (60)-day period measured from the date the Executive incurs a Separation
from Service by reason of the Qualifying Termination, that is coincident with or
next following the date on which the Release is effective following the
expiration of any applicable revocation period.

        3.2    Withholding of Taxes.    The Company shall withhold from any
amounts payable under this Agreement all federal, state, city, or other taxes as
legally shall be required.

        3.3    Delayed Commencement Date.    Notwithstanding any provision to
the contrary in this Agreement, no payments or benefits to which the Executive
becomes entitled in accordance with Section 2.3 shall be made or paid to the
Executive prior to the earlier of (i) the first day of the seventh (7th) month
following the date of his or her Separation from Service or (ii) the date of his
or her death, if the Executive is deemed, pursuant to the procedures established
by the Compensation Committee of the Board in accordance with the applicable
standards of Code Section 409A and the Treasury Regulations thereunder, to be a
"specified employee" under Code Section 409A at the time of such Separation from
Service and such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Code Section 409A(a)(2). Upon the expiration of
the applicable deferral period, all payments deferred pursuant to this
Section 3.3 shall be paid to the Executive in a

5

--------------------------------------------------------------------------------




lump sum, and any remaining payments due under this Agreement shall be paid in
accordance with the normal payment dates specified for them herein.

Article 4. Benefit Limit

        4.1    Benefit Limit.    In the event that any payments or benefits to
which the Executive becomes entitled in accordance with the provisions of this
Agreement (or any other agreement with the Company) would otherwise constitute a
parachute payment under Section 280G(b)(2) of the Code, then such payments
and/or benefits will be subject to reduction to the extent necessary to assure
that the Executive receives only the greater of (i) the amount of those payments
which would not constitute such a parachute payment or (ii) the amount which
yields the Executive the greatest after-tax amount of benefits after taking into
account any excise tax imposed under Section 4999 of the Code on the payments
and benefits provided the Executive under this Agreement (or on any other
payments or benefits to which the Executive may become entitled in connection
with any change in control or ownership of the Company or the subsequent
termination of his or her employment with the Company).

        4.2    Order of Reduction.    Should a reduction in benefits be required
to satisfy the benefit limit of Section 4.1, then the portion of any parachute
payment otherwise payable in cash to the Executive shall be reduced to the
extent necessary to comply with such benefit limit. Should such benefit limit
still be exceeded following such reduction, then the number of shares which
would otherwise vest on an accelerated basis under each of the Executive's
options or other equity awards (based on the amount of the parachute payment
attributable to each such option or equity award under Code Section 280G) shall
be reduced to the extent necessary to eliminate such excess, with such reduction
to be made in the same chronological order in which those awards were made.

        4.3    Resolution Procedures.    In the event there is any disagreement
between the Executive and the Company as to whether one or more payments or
benefits to which the Executive becomes entitled constitute a parachute payment
under Code Section 280G or as to the determination of the present value thereof,
such dispute will be resolved as follows:

(a)In the event the Treasury Regulations under Code Section 280G (or applicable
judicial decisions) specifically address the status of any such payment or
benefit or the method of valuation therefor, the characterization afforded to
such payment or benefit by the Regulations (or such decisions) will, together
with the applicable valuation methodology, be controlling.

(b)In the event Treasury Regulations (or applicable judicial decisions) do not
address the status of any payment in dispute, the matter will be submitted for
resolution to independent auditors selected and paid for by the Company. The
resolution reached by the independent auditors will be final and controlling;
provided, however, that if in the judgment of the independent auditors, the
status of the payment in dispute can be resolved through the obtainment of a
private letter ruling from the Internal Revenue Service, a formal and proper
request for such ruling will be prepared and submitted by the independent
auditors, and the determination made by the Internal Revenue Service in the
issued ruling will be controlling. All expenses incurred in connection with the
preparation and submission of the ruling request shall be shared equally by the
Executive and the Company.

(c)In the event Treasury Regulations (or applicable judicial decisions) do not
address the appropriate valuation methodology for any payment in dispute, the
present value thereof will, at the independent auditor's election, be determined
through an independent third-party appraisal, and the expenses incurred in
obtaining such appraisal shall be shared equally by the Executive and the
Company.

6

--------------------------------------------------------------------------------





Article 5. The Company's Payment Obligation

        5.1    Payment Obligations Absolute.    The Company's obligation to make
the payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances including, without
limitation, any offset, counterclaim, recoupment, defense, or other right which
the Company may have against the Executive or anyone else. All amounts payable
by the Company hereunder shall be paid without notice or demand. Each and every
payment made hereunder by the Company shall be final, and the Company shall not
seek to recover all or any part of such payment from the Executive or from
whomsoever may be entitled thereto, for any reasons whatsoever.

        The Executive shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of the Company's obligations to make the payments and
arrangements required to be made under this Agreement.

        5.2    Contractual Rights to Benefits.    This Agreement establishes and
vests in the Executive a contractual right to the benefits to which he is
entitled hereunder. However, nothing herein contained shall require or be deemed
to require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.

Article 6. Term of Agreement

        This Agreement will commence on the Effective Date first written above,
and shall continue in effect irrevocably for three (3) full calendar years.
However, at the end of the first calendar year of such three-year (3) period,
this Agreement shall be extended automatically for one (1) additional year,
unless the Company notifies the Executive in writing, prior to the occurrence of
the automatic extension, that the term of this Agreement will not be extended.
Moreover, upon the end of each subsequent calendar year, this Agreement shall
also be extended automatically for one (1) additional year, unless the Company
otherwise notifies the Executive in writing prior to the occurrence of such
automatic extension. In the case where the Company properly notifies the
Executive that the Agreement will no longer be extended, the Agreement will
terminate at the end of the term, or extended term, then in progress.

        However, in the event a Change in Control occurs during the original or
any extended term, this Agreement will remain in effect for twenty-four
(24) months beyond the month in which such Change in Control occurred.

Article 7. Legal Remedies

        7.1    Dispute Resolution.    The Executive shall have the right and
option to elect to have any good faith dispute or controversy arising under or
in connection with this Agreement settled by litigation or arbitration. If
arbitration is selected, such proceeding shall be conducted by final and binding
arbitration before a panel of three (3) arbitrators in accordance with the rules
and under the administration of the American Arbitration Association.

        7.2    Payment of Legal Fees.    In the event that it shall be necessary
or desirable for the Executive to retain legal counsel and/or to incur other
costs and expenses in connection with the enforcement of any or all of his
rights under this Agreement, the Company shall pay (or the Executive shall be
entitled to recover from the Company) the Executive's attorneys' fees, costs,
and expenses in connection with a good faith enforcement of his rights including
the enforcement of any arbitration award. This shall include, without
limitation, court costs and attorneys' fees incurred by the Executive as a
result of any good faith claim, action, or proceeding, including any such action
against the Company arising out of, or challenging the validity or
enforceability of this Agreement or any provision hereof.

7

--------------------------------------------------------------------------------



Article 8. Successors

        The Company shall require any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) of all or substantially all of the assets of
the Company by agreement to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place. Regardless of whether such
agreement is executed, this Agreement shall be binding upon any successor in
accordance with the operation of law and such successor shall be deemed the
"Company" for purposes of this Agreement.

Article 9. Miscellaneous

        9.1    Employment Status.    This Agreement is not, and nothing herein
shall be deemed to create, an employment contract between the Executive and the
Company or any of its subsidiaries. Subject to the terms of any employment
contract between the Executive and the Company, the Executive acknowledges that
the rights of the Company remain wholly intact to change or reduce at any time
and from time to time his compensation, title, responsibilities, location, and
all other aspects of the employment relationship, or to discharge him prior to a
Change in Control (subject to such discharge possibly being considered a
Qualifying Termination pursuant to Section 2.2).

        9.2    Entire Agreement.    This Agreement contains the entire
understanding of the Company and the Executive with respect to the subject
matter hereof and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof, including but not
limited to, the Prior Agreement, which is terminated and no longer in effect. In
addition, the payments provided for under this Agreement in the event of the
Executive's termination of employment shall be in lieu of any severance benefits
payable under any employment contract between the Executive and the Company or
any severance plan, program, or policy of the Company to which he might
otherwise be entitled.

        9.3    Notices.    All notices, requests, demands, and other
communications hereunder shall be sufficient if in writing and shall be deemed
to have been duly given if delivered by hand or if sent by registered or
certified mail to the Executive at the last address he has filed in writing with
the Company or, in the case of the Company, at its principal offices to the
attention of the Corporate Vice President, Human Resources.

        9.4    Execution in Counterparts.    This Agreement may be executed by
the parties hereto in counterparts, each of which shall be deemed to be an
original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart.

        9.5    Conflicting Agreements.    The executive hereby represents and
warrants to the Company that his entering into this Agreement, and the
obligations and duties undertaken by him hereunder, will not conflict with,
constitute a breach of, or otherwise violate the terms of, any other employment
or other agreement to which he is a party, except to the extent any such
conflict, breach, or violation under any such agreement has been disclosed to
the Board in writing in advance of the signing of this Agreement.

        9.6    Severability.    In the event any provision of this Agreement
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of the Agreement, and the Agreement shall
be construed and enforced as if the illegal or invalid provision had not been
included. Further, the captions of this Agreement are not part of the provisions
hereof and shall have no force and effect.

        Notwithstanding any other provisions of this Agreement to the contrary,
the Company shall have no obligation to make any payment to the Executive
hereunder to the extent, but only to the extent, that such payment is prohibited
by the terms of any final order of a Federal or state court or regulatory

8

--------------------------------------------------------------------------------




agency of competent jurisdiction; provided, however, that such an order shall
not affect, impair, or invalidate any provision of this Agreement not expressly
subject to such order.

        9.7    Modification.    No provision of this Agreement may be modified,
waived, or discharged unless such modification, waiver, or discharge is agreed
to in writing and signed by the Executive and by a member of the Board, as
applicable, or by the respective parties' legal representatives or successors.

        9.8    Applicable Law.    To the extent not preempted by the laws of the
United States, the laws of Delaware shall be the controlling law in all matters
relating to this Agreement without giving effect to principles of conflicts of
laws.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Effective Date.

Company:   Executive:
Edwards Lifesciences Corporation
 


--------------------------------------------------------------------------------

 
By:
 



--------------------------------------------------------------------------------


 
 
Attest:
 



--------------------------------------------------------------------------------


 
 

9

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.19



Change-in-Control Severance Agreement
Contents
Change-in-Control Severance Agreement Edwards Lifesciences Corporation
